Title: From Thomas Jefferson to Martha Jefferson Randolph, 21 November 1806
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                     
                            Washington Nov. 21. 06.
                        
                        Davy arrived last night and will set out tomorrow on his return. by him I send the flower-pot & plant in it
                            which you left here, & a box No. 5. containing a bonnet for yourself. he carries also a cage with a pair of Bantams for
                            Ellen. I must ask the favor of you to have the box No. 4. opened, to take out a piece of linen, & then let the box go on
                            to Monticello. the linen I must ask you to have made into shirts for me so as to be ready for me when I come home in
                            March. Rigden is not yet returned from Europe, of course your watch not here. it is thought that Rigden proposes to
                            establish himself in Alexandria. I expected ere this to have recieved a watch for my brother from Philadelphia & to have
                            sent it by Davy. but it is not yet come. I mention this, as it is possible my brother may send or come to Edgehill in
                            expectation of finding it there. I am afraid it may be long before another opportunity occurs of sending it from here by a
                            safe hand. I was happy to learn by the letters of last week that you were all well. present my affections to mr Randolph
                            & the young ones: and be assured of my constant & tenderest love.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. Mrs. Nourse has just sent a bundle of Wallflowers for you. With these are some tussocks of Peruvian
                                grass she sent me, & which I will ask Anne to take care of till March, when I will carry them to Monticello.
                        
                    